NO. 07-11-0300-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                                AUGUST 5, 2011

                        ______________________________
                                       

           IN RE: HARVEY BRAMLETT, JR. AND JASON BLAKENEY, RELATORS
                                       
                        ______________________________

                              ORIGINAL PROCEEDING
            ARISING FROM PROCEEDING BEFORE THE 108TH DISTRICT COURT
                      OF POTTER COUNTY; NO. 99,017-00-E;
                  HONORABLE DOUGLAS WOODBURN, JUDGE PRESIDING
                                       
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Relators, Harvey Bramlett, Jr. and Jason Blakeney, proceeding pro se and in forma pauperis, seek a writ of mandamus to compel the Honorable Douglas Woodburn to make and file findings of fact and conclusions of law in their case against the Texas Department of Criminal Justice Institutional Division, et al.  Final judgment was entered in the case on March 14, 2011, and Relators complied with Rules 296 and 297 of the Texas Rules of Civil Procedure in requesting findings and conclusions.  By order issued this same date, Relators' direct appeal in cause number 07-11-0139-CV was abated and the cause was remanded to the trial court with instructions to enter findings of fact and conclusions of law.
	Consequently, Relators' request for mandamus relief is rendered moot.
							Per Curiam